DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the terminal disclaimer and response filed on 06/15/2021.
Claims 24-43 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 06/15/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement

The Information Disclosure Statement filed on 06/15/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Allowable Subject Matter

Claims 24-43 are allowed.  







Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes detecting fraudulent entry of data using keystroke analysis techniques.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

YO (JP 2000/099250A) discloses, “To easily input Japanese with number keys. SOLUTION: Codes are assigned to HIRAGANA (cursive form of Japanese syllabary) according to the order and shape of an array of HIRAGANA.  For example, the return key of a personal computer is used as a determination key, the space key as a KANJI (Chinese character) conversion key, and the shift keys as number-HIRAGANA conversion keys.  For a notebook personal computer currently on the market, this input method is usable only by attaching a ten-key keyboard.  This method eliminates the need to memorize, specially, codes.  When a '*' wildcard key is available, words, idioms, and idiomatic sentences containing an inputted key word are retrieved from a registered dictionary file and displayed.  When a choice is made, Japanese is inputted.  On the personal computer, inputted codes are automatically to HIRAGANA by every two numbers in real time and when undesired HIRAGANA is shown, other HIRAGANA matching the inputted the numbers are displayed by pressing the shift key.”

The Nightmare.  SECRETS of a SUPER HACKER. (1994). Retrieved online 05/29/2019.
        http://67.225.133.110/~gbpprorg/2600/Secrets_of_a_Super_Hacker.pdf

FANDRICK, FRANCIS M et al. (EP 645692 A1). “Upon selection of an application/process on a 19 computer system, an input device is appropriately mapped/remapped to correspond to the language 20 selected by a user. Thus, a user can switch from one language in a first application to another language 21 in a second application without having to change the entire system.”





WU HSIANG-LUNG et al. (WO 9723816 A1). “User keystrokes and keystroke timings are continually captured during computer use.  The captured keystrokes and timings are compared with a user profile of keystrokes and timings.  A statistical analysis determines what should be in the profile and how the captured keystrokes and timings match up with the stored ones.  An error action is initiated if the statistical analysis indicates that the user is not the one who is supposed to be using the computer.”

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free)?











Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)